[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT            U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 MAR 07 2000
                                                              THOMAS K. KAHN
                                                                   CLERK
                                 No. 99-12520

                    D. C. Docket No. 97-00323-CIV-OC-10B

CONTINENTAL CASUALTY COMPANY,
a foreign corporation
                                                                 Plaintiff-Appellee,

                                     versus


BERNARD WENDT,
                                                          Defendant-Appellant.



                  Appeal from the United States District Court
                      for the Middle District of Florida

                                (March 7, 2000)

Before DUBINA and BLACK, Circuit Judges, and BECHTLE*, Senior District
Judge.

PER CURIAM:

      Defendant-Appellant Bernard Wendt appeals the district court’s grant of

summary judgment in favor of plaintiff-appellee Continental Casualty Company in
a declaratory judgment action brought by Continental seeking a declaration of

rights and obligations on insurance policy(ies) issued by Continental to Defendant

Thomas P. Hall.

       We affirm the district court’s judgment based on its well-reasoned order

filed on June 29, 1999, and attached hereto as an Appendix.

       AFFIRMED.




______________________
*Honorable Louis C. Bechtle, Senior U.S. District Judge for the Eastern District of
Pennsylvania, sitting by designation.



                                                2